Citation Nr: 9922594	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-35 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to February 
1946.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  The case is once 
again before the Board for final appellate consideration.


REMAND

As noted in the February 1998 Remand by the Board, in his 
substantive appeal received in August 1996, the veteran indicated 
he wished to appear personally at a hearing before a Member of 
the Board of Veterans' Appeals, to be held in Fort Wayne, 
Indiana.  The veteran was advised by a RO letter dated August 13, 
1996 that hearings before the Board are held only in VA Regional 
Offices and in Washington, D.C..  He was also advised that he may 
request a RO hearing with a Hearing Officer "[a]s an 
alternative" to a Board hearing.  The veteran was advised of the 
local RO's at which such hearing(s) may occur.  Although the 
veteran was afforded a RO hearing before a Hearing Officer in 
Indianapolis, Indiana in February 1997, the record does not 
indicate that the veteran has expressly withdrawn his request for 
a RO hearing before a traveling Member of the Board.  The record 
does not reflect that it was the veteran's intent to have the RO 
hearing officer's hearing serve in lieu of a RO hearing before a 
traveling Member of the Board.  As such, the veteran must be 
afforded the opportunity for a hearing before a traveling Member 
of the Board at a local RO.

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a hearing 
before a traveling Member of the Board at a local 
RO, unless otherwise advised by the veteran or his 
representative.


The purpose of the REMAND is to ensure all due process 
consideration, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at this 
time.  The  veteran is free to submit any additional evidence he 
desires to have considered in connection with his current appeal.  
No action is required of the veteran until he is notified.


                                              
________________________________
U. R.  POWELL 
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (1998).  }

